Citation Nr: 0005023	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  96-08 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pityriasis rosea.

2.  Entitlement to service connection for thoracic outlet 
syndrome.

3.  Entitlement to service connection for rhuematoid 
arthritis.

4.  Entitlement to service connection for phlebitis of the 
left leg.

5.  Entitlement to service connection for night sweats.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The veteran served on active duty from July 1975 to September 
1978 and from June 1981 to March 1993.

This appeal arose from a December 1994 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  In April 1997, the case was remanded by 
the Board of Veterans' Appeals (Board) to the RO for 
additional development.  In May 1998, the veteran and her 
representative were informed via a supplemental statement of 
the case of the continued denial of her claims.

It is noted that the veteran had requested a hearing at the 
RO.  The RO scheduled a hearing for the veteran in March 
1998.  She requested that this be postponed so that her 
representative could review the file.  She then indicated her 
wish to appear at a Travel Board hearing.  This hearing was 
scheduled for August 10, 1999.  An August 9, 1999 Report of 
Contact noted her wish to cancel this hearing.  She stated 
that she had no current evidence to submit and that she 
wanted her case to be referred to the Board.  It is therefore 
found that she has been given every opportunity to report to 
a hearing and no further attempt to schedule a hearing need 
be made at this time.


FINDINGS OF FACT

1.  The veteran's diagnosed pityriasis rosea had its onset 
during active service.

2.  The veteran has not been shown by credible evidence to 
suffer from thoracic outlet syndrome, rheumatoid arthritis, 
phlebitis of the left leg or night sweats which can be 
related to her period of service.



CONCLUSIONS OF LAW

1.  Pityriasis rosea was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.303(b) (1999).

2.  The veteran has not presented evidence of well grounded 
claims for service connection for thoracic outlet syndrome, 
rheumatoid arthritis, phlebitis of the left leg or night 
sweats.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1999).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).


I.  Entitlement to service connection for 
pityriasis rosea

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, she has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

The veteran's service medical records noted that she was seen 
with red patches on the left flank, left thigh and groin on 
December 4, 1975.  The assessment was pityriasis rosea.  A 
February 21, 1978 Academy examination found that her skin was 
within normal limits.  In April 1986, her left wrist 
displayed a small patch of vesicular lesions.  The assessment 
was rule out shingles.  On June 10, 1988 she had a 
maculopapular rash on the left breast; this rash had a clear 
center.  The assessment was rule out ringworm.  The March 
1993 separation examination noted that her skin was normal.

The veteran was examined by VA in October 1994.  She noted 
that she had first been seen for a rash in 1975.  Her last 
outbreak had occurred in 1993; this episode had lasted six 
weeks.  The dermatological examiner noted the presence of 
mild seborrheic dermatitis and seborrheic keratosis over the 
right supraorbital area.  A question of pityriasis rosea was 
diagnosed.

Private outpatient treatment records indicated that the 
veteran was seen in November 1993 and January 1998 for skin 
complaints.  The diagnoses were pityriasis rosea.

After a careful review of the evidence of record, it is found 
that the veteran does suffer from chronic pityriasis rosea 
that is related to her period of service.  This condition was 
noted in service.  Following her discharge from service in 
March 1993, she was treated for an outbreak in November 1993 
by a private physician.  The October 1994 VA examination 
contained a possible diagnosis of this disorder.  Finally, 
she was treated by her private physician for this condition 
in January 1998.  Based upon this evidence of record, it is 
found that the pityriasis rosea, which was first noted in 
service, has continued to be symptomatic since her discharge.  
Thus, the evidence suggests that a chronic condition had its 
onset in service.  Therefore, service connection for 
pityriasis rosea is warranted.  


II.  Entitlement to service connection 
for thoracic outlet syndrome, rheumatoid 
arthritis, phlebitis of the left leg and 
night sweats

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well grounded claims; 
that is, ones which are plausible.  If she has not presented 
a well grounded claims, her appeal must fail and there is no 
duty to assist her further in the development of her claims 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  As will be explained below, it is found 
that her claims are not well grounded.


Thoracic outlet syndrome

The veteran's service medical records indicate that she was 
seen in March 8, 1982 for complaints of right shoulder pain.  
An over-stretched joint capsule of the right shoulder was 
diagnosed.  On May 10, 1982, she again reported right 
shoulder and right arm pain.  The Adson's test was positive 
and there were decreased radial and ulnar pulses.  The 
assessment was right thoracic outlet syndrome.  Four days 
later, she reported a long history of numbness of the right 
arm and pain with use.  The Adson's and Tinel's tests were 
negative.  She was placed in physical therapy.  Possible 
thoracic outlet syndrome was again diagnosed after she 
reported pain with motion on June 1, 1983.  On September 21, 
1984, she complained that her left arm was falling asleep on 
her; she indicated that it was a tingling feeling, with a 
loss of sensation when the arm was extended posteriorly.  A 
history of right thoracic outlet syndrome, which had not 
bothered her for the past three to four months, was noted.  
She admitted that she had never had trouble with the left 
side before.  There was no noticeable deformity and the 
examiner was unable to reproduce the symptoms by re-
positioning the arm in the office.  The assessment was rule 
out obstructive phenomenon; the examiner noted that the 
condition seemed to be positional.  On September 26, 1985, a 
history of obstructive type symptoms with use was noted.  A 
chest x-ray revealed no evidence of intrathoracic lesions.  
On October 11, 1984, she again complained of left arm 
numbness.  Mild left TAO was diagnosed.  Musculoskeletal pain 
was diagnosed after she complained of left arm and shoulder 
pain.  The March 1993 separation examination was within 
normal limits; she offered no complaints concerning either 
upper extremity.

VA examination the veteran in October 1994.  She indicated 
that she still had a "sleeping" sensation in her arms; 
thoracic outlet syndrome had been diagnosed in the 1990's.  
She reported that her arms still had a tingling feeling, 
especially after first getting up in the morning, which would 
resolve after moving around.  She was told that her condition 
was intermittent and she denied any symptoms at the time of 
the examination.  She was receiving no treatment for this 
condition.  The evaluation of the thorax revealed that 
excursion was negative bilaterally, as was the Adson's 
maneuver.  There were no evident vascular changes present.  
The strength of the upper extremities seemed normal.  The 
diagnosis was no classical thoracic outlet syndrome noted at 
this examination.


Rheumatoid arthritis

A review of the veteran's service medical records do not 
reveal any complaints of or treatment for rheumatoid 
arthritis.  This condition was not diagnosed during service.  
Her March 1993 separation examination was within normal 
limits.

The evidence submitted since her separation from service also 
notes no complaints of or treatment for rheumatoid arthritis.  
There has been no diagnosis of this disorder made subsequent 
to her service.


Phlebitis of the left leg

While the veteran's service medical records make some mention 
of phlebitis of the right leg, there was no indication of 
complaints of or treatment for this disorder involving the 
left leg.  The March 1993 separation examination was within 
normal limits.

The veteran was examined by VA in October 1994.  She stated 
that she had been treated for phlebitis of the left calf in 
1982; she denied any residual symptoms.  The objective 
examination noted minimal varicosities of both legs below the 
knees.  The diagnosis was history of mild phlebitis of the 
left calf without any residual problems.


Night sweats

The veteran's service medical records revealed that she had 
complained of drenching night sweats on August 13, 1981, that 
had been present for the past three years, but which had 
worsened over the last six months.  She denied any fever or 
chills; in fact, she indicated that she otherwise felt well.  
Her thyroid was mildly increased.  A chest x-ray was 
negative.  On August 30, 1981, it was noted that a 
tuberculosis test was negative.  All of her laboratory tests 
were normal.  The assessment was night sweats of questionable 
etiology.  An infectious diseases consultation from October 
1991 noted no history of progressive diseases.  There was 
some seasonality to her complaints, as well as some nasal 
congestion and post-nasal drip.  There were no clinical 
findings suggestive of neoplastic disease, tuberculosis, 
systemic lupus erythematosus, or other chronic infections.  
On November 4, 1991, she continued to complain of night 
sweats.  All tests had been negative, and there was no 
indication of hepatitis.  On November 6, 1991, a possible 
allergic component was noted.  By November 21, 1991, while 
she still had some complaints, she noted that the night 
sweats had decreased in severity.  Probable allergic rhinitis 
versus vagomotor rhinitis were noted as causes.  An 
infectious or inflammatory cause was doubted.  By December 9, 
1991, the night sweats were almost gone.  Her March 1993 
separation examination was normal.

VA examined the veteran in October 1994.  She noted her 
history of intermittent night sweats, for which no confirmed 
diagnosis had been made.  The diagnosis was history of night 
sweats without any associated diagnosis or disease having 
been found.


ANALYSIS

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or 
reopened on the basis of § 3.303(b) if the 
condition is observed during service or any 
applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to 
that symptomatology.  

Savage, supra, at 498.

In the instant case, it is noted that the veteran was seen 
for bilateral thoracic outlet syndrome and night sweats in 
service.  Therefore, it is apparent that the evidence 
suggests the presence of an injury or disease in service, 
thus satisfying one element of the Caluza test for well 
groundedness.  However, the evidence does not indicate the 
presence of current disabilities.  While she complained of 
"tingling" in the upper extremities during the October 1994 
VA examination, no classical findings consistent with 
thoracic outlet syndrome were present.  Thus, this disorder 
was not diagnosed.  In regard to the night sweats, this same 
VA examination found no current disability.  Moreover, she 
has not sought any treatment for either condition following 
her release from service.  Therefore, given the lack of any 
current disability, it cannot be argued that the thoracic 
outlet syndrome and the night sweats noted in service 
resulted in the development of a chronic disability.  While 
the veteran has asserted her opinion that such chronic 
disabilities exist, she is not competent, as a layperson, to 
render an opinion as to medical diagnosis or causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Despite the fact that the veteran has not established 
chronicity, her claims could still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  See Savage, 
supra.  The evidence in this case indicated that conditions 
(thoracic outlet syndrome and complaints of night sweats) 
were present in service.  She has also reported that she 
still has "tingling" in her arms and that intermittent 
night sweats are still present.  However, there is no 
evidence of current disabilities which can be related to this 
symptomatology.  Therefore, it is found that the veteran's 
claims for service connection for thoracic outlet syndrome 
and night sweats are not well grounded.

In regard to the claims for service connection for rheumatoid 
arthritis and phlebitis of the left leg, it is initially 
noted that neither of these conditions was noted in service.  
The presence of a disease or injury in service has not been 
established.  Moreover, the objective evidence did not note 
the presence of any current disability; that is, she has not 
been found to currently suffer from either rheumatoid 
arthritis or phlebitis of the left leg.  Based upon the 
above, it cannot be found that she has presented evidence of 
well grounded claims for service connection for rheumatoid 
arthritis or phlebitis of the left leg.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


ORDER

Service connection for pityriasis rosea is granted.

Service connection for thoracic outlet syndrome, rheumatoid 
arthritis, phlebitis of the left leg and night sweats is 
denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

